

116 S1463 IS: To establish a scorekeeping rule to ensure that increases in guarantee fees of Fannie Mae and Freddie Mac shall not be used to offset provisions that increase the deficit.
U.S. Senate
2019-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1463IN THE SENATE OF THE UNITED STATESMay 14, 2019Mr. Perdue (for himself, Mr. Menendez, Mr. Tillis, and Mr. Tester) introduced the following bill; which was read twice and referred to the Committee on the BudgetA BILLTo establish a scorekeeping rule to ensure that increases in guarantee fees of Fannie Mae and
			 Freddie Mac shall not be used to offset provisions that increase the
			 deficit.
	
		1.Prohibiting
 the use of guarantee fees as an offsetIn the Senate, for purposes of determining budgetary impacts to evaluate points of order under the Congressional Budget Act of 1974, any previous budget resolution, and any subsequent budget resolution, provisions contained in any bill, resolution, amendment, motion, or conference report that increases, or extends the increase of, any guarantee fees of the Federal National Mortgage Association and the Federal Home Loan Mortgage Corporation shall not be scored with respect to the level of budget authority, outlays, or revenues contained in such legislation.